DISMISS; and Opinion Filed April 16, 2015.




                                         S  In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01092-CR
                                      No. 05-14-01093-CR

                           LENWARD EARL GOREE, JR., Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                        On Appeal from the Criminal District Court No. 4
                                      Dallas County, Texas
                        Trial Court Cause Nos. F13-53643-K, F13-62239-K

                              MEMORANDUM OPINION
                Before Chief Justice Wright, Justice Brown, and Justice Stoddart
                                   Opinion by Justice Brown
       Lenward Earl Goree, Jr. pleaded guilty to two felony driving while intoxicated offenses.

Pursuant to plea agreements, the trial court sentenced appellant to five years’ imprisonment in

each case. Appellant waived his right to appeal as part of the agreements. See Blanco v. State,

18 S.W.3d 218, 219–20 (Tex. Crim. App. 2000). The trial court certified both that appellant has

no right to appeal the plea bargains and that he waived his right to appeal. See TEX. R. APP. P.

25.2(a), (d); Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005). We dismiss the appeals for

want of jurisdiction.

                                                  /Ada Brown/
                                                  ADA BROWN
Do Not Publish                                    JUSTICE
TEX. R. APP. P. 47

141092F.U05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

LENWARD EARL GOREE, JR., Appellant                     On Appeal from the Criminal District Court
                                                       No. 4, Dallas County, Texas
No. 05-14-01092-CR         V.                          Trial Court Cause No. F13-53643-K.
                                                       Opinion delivered by Justice Brown, Chief
THE STATE OF TEXAS, Appellee                           Justice Wright and Justice Stoddart
                                                       participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 16th day of April, 2015.




                                                 –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

LENWARD EARL GOREE, JR., Appellant                     On Appeal from the Criminal District Court
                                                       No. 4, Dallas County, Texas
No. 05-14-01093-CR         V.                          Trial Court Cause No. F13-62239-K.
                                                       Opinion delivered by Justice Brown, Chief
THE STATE OF TEXAS, Appellee                           Justice Wright and Justice Stoddart
                                                       participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 16th day of April, 2015.




                                                 –3–